Citation Nr: 0636357	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heart disease 
manifested by a systolic murmur.

2.  Entitlement to service connection for a skin rash of the 
face, nose, torso, and thighs.

3.  Entitlement to an initial compensable rating (from 
August 28, 1992) for residuals of conjunctivitis of the right 
eye.

4.  Entitlement to an initial compensable rating (from 
August 28, 1992) for residuals of a clitoral mass.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claims for service 
connection for a chronic disease process manifested by a 
systolic murmur, and granted service connection for residuals 
of conjunctivitis of the right eye and residuals of a 
clitoral mass; a noncompensable rating was assigned for each 
disorder, effective from August 28, 1992.  The veteran 
appeals for higher initial ratings.  This matter also comes 
before the Board from a March 2003 rating decision, which 
denied entitlement to service connection for a skin rash of 
the face, nose, torso, and thighs.

While the veteran requested a hearing before a Veterans Law 
Judge sitting in Seattle, Washington in her March 2004 VA 
Form 9, in March 2006 she notified VA that she could not 
attend the first hearing scheduled on her behalf and in 
August 2006 she failed to show for a re-scheduled hearing 
without notifying VA of the reason for her failure to show.  
As the veteran failed to show for a hearing without good 
cause and she has not requested another hearing, her request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the higher 
evaluations claims were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized these issues as 
set forth on the preceding page.

The issues of service connection for a skin rash of the face, 
nose, torso, and thigh; entitlement to an initial compensable 
rating for residuals of conjunctivitis of the right eye; and 
entitlement to an initial compensable rating for residuals of 
a clitoral mass are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of an 
underlying disease process, to include heart disease 
manifested by a systolic murmur.


CONCLUSION OF LAW

Service connection for heart disease manifested by a systolic 
murmur is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                              
VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claim for service connection for heart 
disease, has notified her of the information and evidence 
necessary to substantiate the claim, and has fully disclosed 
the government's duties to assist her.  In October 2002, 
November 2003, and October 2005 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete her claim.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The VA letters advised the veteran to let VA know 
of any information or evidence in her possession which would 
aid in the substantiation of her claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not done in this case.  It is also pertinent to note that 
the RO reajudicated the claim after the last VCAA notice 
letter was sent to the veteran.  See Supplemental Statements 
of the Case issued in July 2006; Prickett v. Nicholson, 20 
Vet. App. 370 (2006). Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).   


The veteran was notified in March 2006 of the evidence 
necessary to establish an increase in disability rating and 
effective date of award should her claim be granted, as 
required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is sufficient medical and diagnostic test 
evidence of record to adjudicate this appeal for service 
connection for heart disease.  As explained in more detail 
below, clinical examinations and echocardiograms have ruled 
out a current diagnosis of heart disease.  Under these 
circumstances, there is no duty to perform another 
examination or obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal for service 
connection for heart disease at this time is not prejudicial 
to the veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

                                                       Law 
and Regulations 

The veteran contends, in essence, that she has heart disease 
manifested by a systolic murmur that began during or as the 
result of service, including her time in the Persian Gulf.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including various 
heart diseases, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

                                                        
Analysis

With the above criteria in mind, the Board notes that service 
medical records include several handwritten notes, one dated 
in January 1992 and one dated in June 1992, indicating that 
she had been diagnosed with a systolic murmur.  In addition, 
a June 1992 consultation sheet noted that the veteran had a 
new systolic murmur and mitral valve prolapse needed to be 
ruled out.  On examination, she had a 2-3 systolic ejection 
murmur at the left sternal border with no S3 or S4.  The 
diagnosis was rule out mitral valve disease.  And, while an 
echocardiogram was recommended, there is no indication that 
it was performed.  Neither these records, nor any other 
service medical record, provided a diagnosis for an 
underlying disease process, to include heart disease causing 
the systolic murmur.

Post-service, a February 1993 VA record reported that because 
the veteran was diagnosed with a heart murmur in July 1992, 
she needed an echocardiogram to rule out mitral valve 
disease.

At the March 1993 VA examination, the examiner noted that the 
veteran's in-service history included a June 1992 diagnosis a 
2-3 systolic ejection murmur at the left sternal border with 
no S3 or S4.  After examination, the diagnosis remained heart 
murmur and an echocardiogram was recommended to rule out 
mitral valve disease.  There is no indication in the file 
that the recommended echocardiogram was performed.  

In an undated letter referring to the veteran's Persian Gulf 
registry examination, it was reported that examination 
disclosed a heart murmur. 

Thereafter, in a June 1992 treatment record from E. F. G., 
M.D., (Dr. G), the physician noted that the veteran's history 
included a heart murmur, and he diagnosed probable trivial 
mitral regurgitation and possible mitral valve prolapse.  
While an echocardiogram was ordered to confirm the diagnosis, 
the veteran did not show for the test.  Moreover, when next 
seen by Dr. G in March 1996, because of occasional heart 
palpitations it was opined, based on a normal March 1996 
echocardiogram, that her symptoms were within the broad range 
of human experience.  Neither a heart murmur nor an 
underlying cardiovascular disorder was thereafter diagnosed.  

Other private treatment records, dated in January 1996 and 
August 2004, reveal that when the veteran underwent an 
examination for reasons other than a heart murmur, they did 
not disclose a heart murmur.

Similarly, at the November 2005 VA examination, which was 
held for the express purpose of ascertaining whether the 
veteran had a chronic disease processes manifested by a 
systolic murmur, it was opined that her heart was normal and 
she showed no evidence of underlying heart disease. 

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the 
examinations and echocardiograms noted above specifically 
ruled out underlying heart disease manifested by a heart 
murmur. A heart murmur alone, in the absence of a diagnosis 
of underlying heart disease or objective evidence of 
functional limitation due to the heart murmur, is not a 
disease for which service connection can be granted.  VA 
statutes specifically provide that service connection may be 
granted for a "disability" resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110.  The 
term disability as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  There is no evidence of record that a systolic 
murmur causes any impairment of earning capacity.  Service 
connection may not be granted as nothing in the medical 
evidence reflects that the veteran has a current disability 
manifested by a heart murmur.  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  VA is authorized to 
pay compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses.  A veteran needs to 
show (1) that he is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) that have become manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a) (2006).  Manifestations of an undiagnosed 
illness or multisymptom illness include, but are not limited 
to, fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disability for which compensation 
has been authorized has been expanded to include medically 
unexplained chronic multisymptom illness, such as chronic 
fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

In this case, the veteran is claiming service connection for 
a diagnosed disease rather than symptoms or signs due to an 
undiagnosed illness.  The RO adjudicated the claim as such 
and the Board's appellate review is limited likewise.  The 
Board parenthetically notes that there is no medical evidence 
of cardiovascular symptoms due to an undiagnosed illness.  
The medical evidence is conflicting as to whether the veteran 
has a current systolic murmur but, in any event, it is an 
objective finding that has not been shown to by productive of 
any functional impairment (i.e., disabling to a degree of 10 
percent or more).  38 C.F.R. § 3.317.

In view of the foregoing, the Board finds that the 
overwhelming weight of the medical evidence shows that the 
veteran does not have a current diagnosis of heart disease 
manifested by a systolic murmur.    

In reaching the above conclusion, the Board has not 
overlooked the appellant's written statements to the RO or 
her statements to the VA and private physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis or causation of 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the appellant's statements regarding her 
claimed heart disease is not probative evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for heart disease manifested by a systolic 
murmur is denied.


REMAND

As to entitlement to service connection for a skin rash of 
the face, nose, torso, and thighs, the veteran's pre-service 
and in-service treatment records from Drs. Lantz and Burk, 
dated from March 1989 to July 1993, show her treatment for 
acne.  Similarly, her April 1989 enlistment examination noted 
a pre-service history of facial acne.  

Post-service, treatment records from Drs. Lantz and Burk, 
dated from March 1989 to July 1993, also show her continued 
complaints and treatment for a skin disease variously 
diagnosed as acne, telangiectasia, Mucha-Herberman's disease, 
erythema, and/or progressive pigmented porpoise versus PLEVA 
versus nummular dermitis.  Similarly, post-service treatment 
records from Ulrike I. Ochs, M.D. and Fred Leaf, M.D., dated 
from July 1999 to June 2004 and February and April 2005, show 
her complaints and treatment for a skin disease variously 
diagnosed as rosacea, adult acne, and acne rosacea combo.  

The Board finds that a remand is required to obtain a medical 
opinion as to whether any of the veteran's currently 
diagnosed skin diseases were incurred or aggravated during 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303(a), (c).  
Given the fact that her skin rash appears to be episodic in 
nature, the RO should do its best to schedule the examination 
during a period of activity.  

Given the confusion found in the record regarding the 
veteran's need to show for VA examinations and/or participate 
in needed testing, on remand, she should also be notified of 
the consequences for failing to cooperate with VA development 
of her claim.  See 38 C.F.R. § 3.655 (2006); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  If a veteran 
desires help with her claims, she must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations.).  

The Board further notes that the veteran reported and/or the 
record shows that she received treatment for her claimed 
disabilities from the Seattle VA Medical Center (VAMC), Dr. 
Daniel Lantz, Dr. Hammer, Dr. Syres/Ox, Dr. Glen E. Hayden, 
the University of Washington, and Virginia Mason Medical 
Clinic. While the RO obtained her VA treatment records, the 
veteran only provided letters and/or some treatment records 
from Dr. Lantz, Dr. Hayden, and Virginia Mason Medical Clinic 
and failed to supply VA with authorizations to obtain her 
records from these other healthcare providers.  Therefore, on 
remand, she must be notified that adjudication of her claim 
will go forward without these other records unless she 
supplies VA with the needed authorizations or she obtains 
them herself.  38 U.S.C.A. § 5103A(b). 

As to entitlement to initial or staged compensable 
evaluations for residuals of conjunctivitis of the right eye 
and residuals of a clitoral mass, in an August 1994 statement 
the veteran expressed disagreement with the May 1994 rating 
decision that assigned zero percent ratings.  While the RO in 
October 2002 acknowledged that the August 1994 statement 
acted as a notice of disagreement as to these ratings issues, 
no further action was taken.  Hence, these issues must be 
remanded to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should notify the veteran that 
adjudication of her claim will go forward 
without all her records from Dr. Lantz, 
Dr. Hammer, Dr. Syres/Ox, Dr. Hayden, the 
University of Washington, and Virginia 
Mason Medical Clinic unless she supplies 
VA with the needed authorizations to 
obtain them or she secures them herself.  
If the veteran thereafter provides VA 
with any authorizations, the RO should 
obtain and associate with the record any 
pertinent medical records from that 
source that have not already be 
associated with the record.  If any 
pertinent records are not available or if 
the search for records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.  

2.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a dermatological VA examination 
to ascertain the nature and etiology, or 
approximate onset date for her variously 
diagnosed skin diseases.  If possible, 
the examination should be scheduled 
during a period when her rash is active.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide answers to the following 
questions:

a. Does the veteran have a skin rash 
or skin lesions on her face, nose, 
torso, and/or thighs and, if so, 
what is the diagnosis?

b. As to each diagnosed skin 
disease, the examiner should state 
whether it pre-existed military 
service and if so, whether it was 
aggravated or chronically worsened 
during service.

c.  As to each diagnosed skin 
disease that did not preexist 
military service, the examiner 
should state whether it is at least 
as likely as not (50 percent or 
greater probability) that it began 
during or as the result of some 
incident of  service.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by the RO in compliance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159. 

4.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to 
service connection for a skin rash of the 
face, nose, torso, and thighs.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefits sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the July 2006 SSOC and 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran 
refused to show for any VA examination or 
participate in any needed testing, the 
SSOC should also contain notice of 
38 C.F.R. § 3.655.  A reasonable period 
of time should be allowed for response.  

5.  As to entitlement to initial 
compensable or staged ratings for 
residuals of conjunctivitis of the right 
eye and residuals of a clitoral mass, the 
RO should issue a statement of the case.  
If, and only if, the veteran files a 
timely substantive appeal as to either 
issue, should that issue be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


